HARRIS, J.
Burgos was convicted of lewd and lascivious molestation of a child under twelve. Because the State failed to offer proof of Burgos’ age (thirty years old), the court entered a conviction as one for a person under eighteen. This was a second degree felony. The court then sentenced defendant as an habitual violent felony offender to thirty years in prison based on his prior Illinois conviction for “armed violence.”1 Appellant argues, the State concedes and we agree that the Illinois conviction is not analogous to a Florida qualifying offense under the Habitual Violent Felony Offender Act, and the sentence is reversed with *1253instructions to resentence Burgos to any lawful sentence.
REVERSED and REMANDED.
PETERSON and PLEUS, JJ„ concur.

. This offense provides: "A person commits armed violence when, while armed with a dangerous weapon, he commits any felony defined by Illinois law.”